Dissenting Opinion.
Baker, C. J.
— I dissent. In the cases of Adams v. City of Shelbyville, 154 Ind. 467, and City of Indianapolis v. Holt, ante, 222, I have fully expressed my views regarding *407the constitutionality of the street improvement laws of this State. I do not deem it needful to add anything to those views. But I desire to note the contrast between the present decision and that of McKee v. Town of Pendleton, 154 Ind. 652. In that case the town was threatening to construct a street improvement and collect the cost from the abutters by frontage. It was held that the complaint stated a good cause of action for injunction. In this case the complaint charges that the city is threatening to construct a street improvement and collect the cost from the abutters by frontage, — and further shows that the city claims that such procedure is authorized by the Barrett law. The city’s demurrer to the complaint admitted the facts to be true that were well pleaded, and this includes the averments of intent. The plaintiff was bound by the statement of facts in her complaint, but not by her statement of her adversary’s conclusions of law. The present decision holds an ordinance to be legal in which the city has determined upon an illegal method. Under the McKee case, supra, I think the ordinance of the city of Crawfordsville should be held unlawful. How can this court decide as a matter of law that the city will hereafter abandon its unlawful intent, admitted as a question of fact ? Is it the presumption that the city, like the king, can do no wrong ?